DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Pendorf (Reg. No. 32,665) on September 7, 2022.
The application has been amended as follows: 
Claim 11, line 1, delete “the” after “controlling”

Allowable Subject Matter
Claims 1, 3-5, and 9-12 are allowed (renumbered as 1-8).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a medication management is being configured accessing at least a portion of data, wherein the data identifies medication sets to be taken by a user according to a schedule including time periods; each of the plurality of medication sets may be associated in the data with identification codes and at least one of the time periods; an input identification code may be received, and it may be determined whether the input identification code corresponds to the particular medication set; and a medication message may be output identifying a particular medication set of the medication sets to be taken at a particular time period of the time periods, such as found in Benzel et al. (US 2019/0267125).  The prior art of record does not teach or suggest, in the claimed combination, a mobile data device for reminding patients to take medications with a storage unit has a medication plan memory in which medication data generated by an authorized entity are stored, and wherein a medication plan program is provided by means of which medication data are read out of the medication plan memory in at least one of a time-dependent and a location-dependent manner, and the reminder signal is at least one of (a) visualized via the display unit (8) and (b) emitted via the signal transmitter unit,
wherein security means are provided such that medication data can be written 
into the medication plan memory exclusively by the authorized entity, wherein a sensor 
unit is provided for determining body-related condition data,
wherein a body condition storage is provided in which the body-related condition data are stored, and
wherein a body monitoring program is provided which generates an information signal depending on a comparison of actual body-related condition data with reference body-related condition data for at least one of display in the display unit and transmitting to 
the authorized entity via the interface unit.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jensen (US 10,352,759).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
September 7, 2022